ORDER

This matter, having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action and request for interim suspension pursuant to Maryland Rule 16 — 773(d), with attached certified copy of an Order of Revocation of the Virginia State Bar Disciplinary Board dated June 5, 2012, revoking the license to practice law in Virginia of Respondent, Erin Marie Weber, aka Erin Weber Anderson, from the practice of law in Virginia effective April 27, 2012; and it appearing that Erin Marie Weber, aka Erin Weber Anderson, is also a member of the Bar of this Court; it is this 15th day of February, 2013,
ORDERED by the Court of Appeals of Maryland that Respondent, Erin Marie Weber, aka Erin Weber Anderson, be, and she is hereby suspended, effective immediately, from the further practice of law in the State of Maryland, pending further order of this Court, pursuant to Maryland Rule 16-773(d); and it is further
ORDERED that the Clerk of this Court shall strike the name Erin Marie Weber, aka Erin Weber Anderson, from the *314register of attorneys, and pursuant to Maryland Rule 16-760(e), shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.